Citation Nr: 9926841	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  92-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to an increased (compensable) disability 
rating for the residuals of malaria.

4.  Entitlement to an increased disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to compensable disability ratings for 
malaria and hemorrhoids.  In a March 1991 rating decision the 
RO denied entitlement to service connection for chronic 
bronchitis.  In a January 1992 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for ulcers, and denied entitlement to a 10 percent 
rating in accordance with 38 C.F.R. § 3.324 (1998).  The 
veteran has perfected an appeal of the January 1991, March 
1991 and January 1992 decisions.

The veteran's claims were previously before the Board in July 
1992, at which time they were remanded to the RO for 
additional development.  The case was then returned to the 
Board, and in a June 1994 decision the Board found that new 
and material evidence had been submitted, and reopened the 
claim of entitlement to service connection for ulcers.  The 
case was remanded to the RO for additional development and 
adjudication of the claim of entitlement to service 
connection for ulcers.

In April 1995 the case was again remanded to the RO, and in a 
May 1995 rating decision the RO denied entitlement to service 
connection for ulcers on a de novo basis.  In a September 
1996 decision the Board affirmed the denial of service 
connection for peptic ulcer disease, denied entitlement to 
service connection for chronic bronchitis, denied entitlement 
to a compensable disability rating for malaria, and awarded a 
10 percent disability rating for hemorrhoids.  Based on the 
award of the 10 percent rating for hemorrhoids, in the 
September 1996 decision the Board held that the claim of 
entitlement to a 10 percent disability rating in accordance 
with 38 C.F.R. § 3.324 was moot.

The veteran appealed the Board's September 1996 decision to 
the Court of Appeals for Veterans Claims [formerly the Court 
of Veterans Appeals] (Court).  As the result of a motion for 
remand by VA, in a September 1997 order the Court vacated 
portions of the Board's September 1996 decision and remanded 
the veteran's appeals to the Board for additional development 
and adjudication.  The Court vacated the decision in terms of 
the denial of service connection for a peptic ulcer and 
bronchitis and the denial of a compensable rating for 
malaria.  The Court affirmed the award of the 10 percent 
rating for hemorrhoids, but remanded the issue of entitlement 
to a rating in excess of 10 percent.  The issue of 
entitlement to a 10 percent rating in accordance with 
38 C.F.R. § 3.324 was not included in the veteran's appeal to 
the Court, and that issue is no longer before the Board.

The Board remanded this case to the RO in April 1998 for the 
purpose of undertaking the development specified in the 
motion for remand, including a search for additional service 
medical records and obtaining a current medical examination.  
The RO has completed that development to the extent possible, 
and after issuing supplemental statements of the case 
returned the veteran's claims folder to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for peptic 
ulcer disease is not supported by competent evidence showing 
that the disorder occurred during service or within one year 
after service or is related to service.

2.  The claim of entitlement to service connection for 
chronic bronchitis is not supported by competent evidence 
showing that the disorder occurred during service or is 
related to service.

3.  The evidence does not show that the veteran has had a 
relapse of malaria since February 1946, or that the disease 
has resulted in any current residuals.

4.  The evidence does not show that the veteran's hemorrhoids 
are manifested by persistent bleeding and secondary anemia, 
or by fissures.

5.  The veteran's service-connected hemorrhoids disability 
does not present an exceptional or unusual disability 
picture, including marked interference with employment or 
frequent hospitalization, so as to render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claims of entitlement to service connection for 
chronic bronchitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a compensable disability rating for 
malaria are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1990); 38 C.F.R. § 
4.88b, Diagnostic Code 6304 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for hemorrhoids are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

5.  An extraschedular evaluation is not warranted for the 
veteran's service-connected hemorrhoid disability.  38 C.F.R. 
§ 3.321(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for peptic ulcer 
disease and chronic bronchitis and increased disability 
ratings for malaria residuals and hemorrhoids.

In the interest of clarity, the factual background of this 
case will be reviewed.  The four issues on appeal will then 
be analyzed.

Factual Background

The veteran's service medical records show that on entry into 
service in January 1941, no relevant abnormalities were 
noted.  His service medical records include treatment records 
from Fort Logan, Colorado, for January through May 1941; the 
Basic Training Center No. 8 in Fresno, California, for July 
1943; another training center in Fresno, California, for 
February through September 1944; and Hensley Field in Dallas, 
Texas, for January through March 1945.

The records show that in May 1944 the veteran complained of 
epigastric distress of three to four months in duration.  X-
ray studies revealed no evidence of an organic lesion, and 
his symptoms were assessed as pylorospasm, gastroptosis, and 
colontosis, mild.  He received treatment for the gastric 
complaints through July 1944.

In March 1945 the veteran was hospitalized for the treatment 
of mild, acute, catarrhal bronchitis.  He was hospitalized 
for two days, and returned to duty following the 
hospitalization.  While stationed in the far east in August 
1945 he underwent a hemorrhoidectomy, with no complications, 
for acute, thrombosed hemorrhoids.  In conjunction with that 
hospitalization he denied having had any serious illnesses.  
On examination the lungs were clear with good chest 
expansion, and no abdominal abnormalities were found.  After 
six days of hospitalization, he was discharged to duty.  The 
service medical records make no further reference to a 
respiratory or gastrointestinal disorder or hemorrhoids.  
During his separation examination in October 1945 examination 
revealed that the lungs and abdomen were normal, and the only 
disability reported was the August 1945 hemorrhoidectomy.

The report of a hospital admission from the Office of the 
Surgeon General, Department of the Army, indicates that the 
veteran was hospitalized for two days in March 1945 for acute 
bronchitis, and that he was discharged to duty.

The veteran's service medical records do not show that he had 
malaria during service.  An April 1947 medical report from E. 
A., M. D., shows that in February 1946 his symptoms were 
diagnosed as malaria.  The medical report does not show that 
any diagnostic tests were conducted or that the malaria 
parasite was found to be present; the diagnosis was 
apparently based on the veteran having served in India and 
clinical findings.  Dr. A. made no reference to the veteran 
having any other disabilities.

The veteran initially claimed entitlement to VA compensation 
in April 1947.  At that time the only disabilities he claimed 
to have acquired during service were malaria and hemorrhoids.  
In response to the question on the application pertaining to 
the names and addresses of any civilian physician from whom 
he had received treatment prior to, during, or since service, 
he stated "none."  He later amended his claim and reported 
having been stationed at Basic Training Center No. 8 from 
November 1942 to August 1944, during which time he acquired 
third degree flat feet and a "nervous stomach."  He stated 
that he had been disqualified for overseas duty due to those 
two disorders.  In an April 1947 rating decision the RO 
granted service connection for malaria, and assigned a 
noncompensable rating for the disorder.  The noncompensable 
rating has been in effect since April 1947.  In an August 
1949 rating decision the RO granted service connection for a 
hemorrhoidectomy and assigned a noncompensable rating for the 
disorder.  The RO deferred the decision pertaining to a 
nervous stomach, pending the receipt of clinical records.

A September 1949 hospital summary from Fitzsimmons General 
Hospital shows that the veteran's complaints included 
abdominal pain and vomiting of eight days in duration.  He 
also reported that his abdominal complaints dated back to 
1943, at which time he was hospitalized for five weeks and 
continued to be treated for an additional five weeks 
following the hospitalization.  He stated that he was 
relieved of his abdominal pain when the treatment ended.  He 
also stated that he continued to have attacks of abdominal 
pain, with one attack occurring each summer that lasted from 
seven to eight days.  He described his symptoms during these 
attacks as mild, which he treated with a modified diet and 
Amphojel.  He denied having received any medical treatment 
for the complaints since 1943.  As a result of diagnostic 
testing, it was determined during the September 1949 
hospitalization that he had a duodenal ulcer.

In October 1949 the veteran submitted statements from seven 
individuals in which they reported having known the veteran 
since 1945, 1946, or 1947, that he often complained about 
problems with his stomach, that he followed a strict diet, 
and that he took medication for his stomach complaints.  The 
veteran contended that service connection should be granted 
on the basis that his stomach complaints during and since 
service were evidence of him having had the ulcer prior to 
1949.

In a November 1949 rating decision the RO denied entitlement 
to service connection for a duodenal ulcer on the basis that 
the disorder was not manifest during service nor compensable 
to a degree of 10 percent or more during the one-year 
presumptive period.  The veteran appealed that decision, and 
in a June 1950 decision the Board affirmed the denial of 
service connection for a duodenal ulcer.

During a November 1953 VA hospitalization the veteran 
reported having had dysentery while in service and stomach 
problems since service.  He denied having received any 
medical treatment for his stomach complaints since the 
hospitalization at Fitzsimmons, and he reported treating the 
problem with milk.  On admission to the VA hospital in 
November 1953 he complained of abdominal pain, distention, 
and tenderness, with an intermittent history of the same 
complaints, which were initially thought to be a small bowel 
obstruction.  Following diagnostic testing his symptoms were 
diagnosed as Merkel's diverticulum, chronic appendicitis, an 
infarcted taenia epiplocia of the sigmoid colon, and 
mesenteric adenitis.  The treating physician made no findings 
regarding peptic ulcer disease.

Evidence in the claims folder shows that the veteran was 
retired from the United States Postal Service in March 1972 
due to a chronic duodenal ulcer that had its onset in August 
1971.

In June 1972 and on several occasions thereafter, the veteran 
again claimed entitlement to service connection for ulcer 
disease, which the RO and the Board denied.  In numerous 
statements to VA and his Congressional representatives he has 
asserted that he has been suffering from an ulcer and 
bronchitis continuously since 1941, and that he received 
treatment for the ulcer and bronchitis throughout his service 
from 1941 to 1945.  He has also stated that he received 
treatment for the ulcer and bronchitis at Fitzsimmons General 
Hospital, the hospital in India at which the hemorrhoidectomy 
was performed, Lowry Air Force Base Hospital, and Basic 
Training Center No. 8, although the time periods for the 
claimed treatment has varied among the numerous letters and 
statements.  He claims that if only VA would obtain the 
records of this treatment, those records would clearly show 
that service connection for peptic ulcer disease and chronic 
bronchitis is warranted.

In December 1972 the veteran submitted statements from seven 
individuals with whom he served, in which they stated that 
they had known the veteran during 1941, 1942, and/or 1943, 
and that they knew that he had received treatment from the 
dispensary for an ulcer during that time.

The veteran also claimed to have received treatment for 
ulcers since he was separated from service.  He stated that 
his physician from January 1946 to October 1972 or July 1979 
was K. S., M. D., although that physician is now deceased, 
that his physician was R. S., M. D., following the death of 
K. S., and that his private physician has been R. H., M. D., 
since 1984.  He stated that none of the medical records from 
K. S. were available due to the physician's death.

A September 1990 report from R. H., M. D., indicates that Dr. 
H. had treated the veteran since January 1984 for duodenal 
ulcer disease.  In February 1991 Dr. H. stated that the 
veteran suffered from chronic bronchitis, for which Dr. H. 
believed he had obtained treatment from K. S., M. D., back to 
1945.

An October 1990 statement from R. S., M. D., who is the son 
of K. S., M. D., shows that K. S. had treated the veteran for 
duodenal ulcers since October 1945, and that R. S. continued 
to treat him for that problem.  In another October 1990 
report R. S. stated that K. S. had also treated the veteran 
for hemorrhoids since October 1945, and that R. S. continued 
to provide treatment for that disorder.

The report of a November 1990 VA examination indicates that 
the veteran reported being bothered by hemorrhoids every day, 
and that he experienced bleeding once a week that lasted for 
a day.  He stated that he used over the counter medications 
for treating the hemorrhoids twice a day.  He also stated 
that he had itching if he forgot to use the medication, which 
happened about every other night.  He also stated that he had 
to give up playing golf and baseball with his grandsons due 
to the discomfort.  He reported having had blood in his stool 
on the morning of the examination.  Physical examination 
revealed hemorrhoidal tags, and that the veteran had guaiac 
positive stool.  The examiner provided a diagnosis of 
hemorrhoidectomy, with continuing discomfort and guaiac 
positive stool.

Treatment records from the veteran's private physicians and 
the VA medical center (MC) show that the veteran has received 
treatment for peptic ulcer disease and chronic bronchitis or 
chronic obstructive pulmonary disease since January 1990.  
The records also show that he had melena on separate 
occasions that caused anemia, but the melena and resulting 
anemia were caused by bleeding from the gastrointestinal 
tract due to ulcer disease and erosive esophagitis, not 
hemorrhoids.

VA treatment records show that in March 1992 he reported 
having had a flare-up of hemorrhoids, which he treated with 
ointment and which had resolved at the time of the report.

In July 1994 the RO asked the veteran to submit an 
authorization for the release of medical information for K. 
S., M. D., for the purpose of obtaining records of the 
treatment purportedly received back to 1945.  In response the 
veteran again stated that K. S. had died in July 1979, and 
that all of his medical records had been impounded.  In 
August 1994 the RO contacted R. S., M. D., the son of K. S., 
who stated that his father's medical records had not been 
impounded.  He also stated that he had the veteran's medical 
records back to 1964, at which time the veteran had become a 
patient of K. S.  He further stated that the veteran had been 
referred to his father by another physician, who was also now 
deceased, who had provided the veteran's medical care prior 
to 1964.

In August 1994 the RO requested the veteran's medical 
treatment records from R. S. for 1964 through 1994.  The 
veteran was also informed that the records had been 
requested.  The physician provided copies of the veteran's 
medical records back to May 1993.

In a December 1994 letter to his Congressional representative 
the veteran stated that W. S., M. D., had provided his 
medical care prior to 1964, that W. S. was deceased, and that 
he was told by the Denver Medical Society that all of W. S.'s 
records were impounded.

VA treatment records show that in November 1995 the veteran 
complained of bleeding hemorrhoids, but no examination was 
conducted.  The VA treatment records through August 1998 make 
no further reference to any complaints or clinical findings 
pertaining to hemorrhoids.  

In his October 1996 appeal to the Court the veteran stated 
that he was not given a complete physical examination on his 
separation from service in order to determine whether he had 
an ulcer.  He again asserted that his service medical records 
clearly showed that he had an ulcer while in service.  He 
stated that he had a complete physical examination in 
November 1945 from K. S., M. D., at which time a peptic 
ulcer, chronic bronchitis, and malaria were diagnosed.  He 
also stated that the private physician referred him to 
Fitzsimmons General Hospital, where he was admitted in 
January through April 1946.  He further stated that he was 
hospitalized at a VAMC in 1947 and again in 1949, all of 
which was for the treatment of ulcers, bronchitis, and 
malaria.

In July, September, and November 1998 the RO requested from 
the National Personnel Records Center (NPRC) all of the 
veteran's treatment records from the Fitzsimmons Army Medical 
Center for June 1941, February 1942, and from 1946-1949; the 
records from the Lowry Air Force Base Clinic in July 1941 and 
February 1942; the Basic Training Center No. 8 for October 
1942 and 1943; and APO 671 for July 1945.  In August 1998 the 
NPRC provided copies of the veteran's service medical records 
that were already of record.  In January 1999 the NPRC 
responded that no records could be located for the Lowry Air 
Force Base Clinic or Basic Training Center No. 8.  The NPRC 
also reported that in order to locate any records from 
Fitzsimmons, they had to have the specific dates on which the 
treatment was provided. 

In July 1998 the RO also asked the NPRC to search all medical 
and personnel files, including reports from the Office of the 
Surgeon General, and any alternative sources for all medical 
records covering the veteran's entire period of service.  In 
April 1999 the NPRC responded that no additional records 
could be located following extensive searches.

The veteran contends that he has had periodic relapses of 
malaria since service, for which he has received treatment at 
the VA medical center (MC) since 1953.  The VA and private 
treatment records do not show that any of his reported 
symptoms have been diagnosed as malaria since 1946, nor has 
any diagnostic testing resulted in a diagnosis of malaria.  
In addition, the medical treatment records do not indicate 
that he has any residuals of the malaria that purportedly 
occurred in 1946.

The report of a December 1998 VA medical examination shows 
that the veteran reported using suppositories and salve for 
his hemorrhoids.  He denied having undergone any surgery on 
his hemorrhoids since 1945.  He reported having redness and 
soreness weekly, and bleeding once per month.  He also stated 
that he may have been anemic at one time due to his 
hemorrhoids, and that his last symptoms occurred in June 
1998.  On examination of the perianal region, the examiner 
found external anal crypts, but no evidence of bleeding, 
thrombosed hemorrhoids, or palpable internal hemorrhoids.

During the December 1998 VA examination the veteran also 
reported having had a relapse of malaria almost every year 
since service, the most recent occurrence having been in 
1998.  He described his malaria symptoms as fever, weakness, 
and sweats.  The examiner noted that his reported 
symptomatology had not resulted in any diagnostic testing to 
determine whether he had malaria.  She also noted that 
diagnostic testing for the malaria parasite was negative in 
1990 and at the time of the December 1998 examination.  She 
reviewed his VA treatment records for the previous two years 
and found no reference to "fever, weakness, and sweats," or 
any other symptoms that might be related to malaria.  As the 
result of a physical examination and review of the medical 
records the examiner found that there was no evidence that 
the veteran had any residuals of the malaria infection that 
occurred in 1946.  Although she noted that there was evidence 
of hepatosplenomegaly on examination, there is no indication 
that the organ abnormality was related to malaria.

Analysis

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for chronic bronchitis.

Relevant law and regulations

Service connection

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Peptic ulcers may be presumed to have been incurred during 
service if such becomes manifest to a degree of 10 percent or 
more within the first year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (1998).

Well grounded claims

The threshold question that must be resolved with regard to 
any claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during the applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Alternatively, 
the second and third elements can be satisfied by evidence 
showing that a disorder was noted during service or any 
applicable presumptive period, evidence of post-service 
continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  A 
lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is required, however, to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  In determining whether the claim is well grounded, 
the evidence is generally presumed to be credible.  See Arms 
v. West, 12 Vet. App. 188 (1999).

Discussion

As previously stated, in the June 1994 decision the Board 
found that new and material evidence had been submitted and 
reopened the claim of entitlement to service connection for 
ulcers.  Because new and material evidence was submitted, the 
Board has jurisdiction to conduct a de novo determination on 
the issue of whether service connection is warranted for 
peptic ulcer disease.  Hickson v. West, 12 Vet. App. 247 
(1999).

The case law relied upon by the Board at the time the June 
1994 decision was rendered indicated that a claim that was 
reopened due to new and material evidence was deemed to be 
well grounded.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
However, subsequent to the Board's June 1994 decision, in 
Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998), the Court of 
Appeals for the Federal Circuit held that the definition of 
new and material evidence previously applied by the Court was 
erroneous, and that the definition in 38 C.F.R. § 3.156 was 
the only definition that could be applied.  Following the 
decision of the appellate court in Hodge, the Court held that 
the definition of new and material evidence established by 
the appellate court established a standard of proof for 
reopening a claim that was lower than the standard required 
to show that the claim was well grounded.  The Court also 
held that after finding that new and material evidence was 
submitted, the Board must then determine whether the reopened 
claim is well grounded prior to adjudicating the claim on its 
merits.  Elkins v. West, 12 Vet. App. 209 (1999)

The Board has reviewed the evidence of record and for the 
reasons discussed in detail below has concluded that the 
claims of entitlement to service connection for peptic ulcer 
disease and chronic bronchitis are not well grounded.  

The medical evidence shows that the veteran has current 
diagnoses of peptic ulcer disease and chronic bronchitis.  
The Board finds that the veteran has submitted evidence 
satisfying the first (current diagnosis) element necessary to 
establish a well-grounded claim.  Caluza, 7 Vet. App. at 506.

With respect to the second Caluza element, in-service 
disease, although the veteran's service medical records 
document acute pulmonary and gastrointestinal complaints, 
chronic bronchitis and a peptic ulcer were not diagnosed 
during service.

The veteran has submitted numerous statements from himself 
and individuals with whom he served indicating that he was 
treated for peptic ulcer disease and chronic bronchitis 
throughout active service.  Although lay persons are 
competent to provide evidence of an observable disorder, they 
are not competent to provide evidence of a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Grottveit, 5 Vet. App. at 93.  

Based on the veteran's repeated assertions that he was 
treated for the claimed disabilities during service, 
extensive effort was put forth in order to locate the claimed 
treatment records, but no records could be located.  The 
available evidence shows that the symptoms documented in the 
service medical records were deemed to be acute, and that 
peptic ulcer disease and chronic bronchitis were not 
diagnosed until several years following his separation from 
service.  The Board finds, therefore, that the veteran has 
not presented medical evidence of chronic disorders 
documented in service or during the one-year presumptive 
period following his separation from service.  Savage, 
10 Vet. App. at 495-497; 38 C.F.R. §§ 3.307(a), 3.309(a).  
The second Caluza element has thus not been satisfied.

In addition to medical evidence of a current diagnosis of 
disability and evidence of an in-service disease, in order to 
establish a well-grounded claim for service connection the 
veteran must submit evidence showing that the currently 
diagnosed disorder is related to an in-service disease or 
injury.  Wade v. West, 11 Vet. App. 302 (1998).  

With the exception of the October 1990 statement from R. S., 
M. D., and the February 1991 statement from R. H., M. D., 
which indicate, respectively, that the veteran had been 
treated for peptic ulcer disease and chronic bronchitis since 
service by K.S., M.D., none of the medical evidence indicates 
or even suggests that the currently diagnosed peptic ulcer 
disease or chronic bronchitis are related to the complaints 
documented in the service medical records.  There is no 
medical evidence that the veteran was treated for the claimed 
disabilities until years after service, and in his initial 
1947 claim for VA benefits (for other disabilities) the 
veteran indicated that he had not received medical treatment 
since leaving service.

In October 1990, Dr. R. S. stated that his father, Dr. K. S., 
had treated the veteran for peptic ulcer disease since 1945.  
In February 1991, Dr. R. H. stated that he believed that K. 
S. had also treated the veteran for bronchitis since 1945.  
Accordingly, the Board will focus its attention of those 
reports in order to determine whether they serve to make the 
claim well grounded.  

Generally, any evidence provided by the veteran is presumed 
to be credible for the purpose of determining whether he has 
submitted a well-grounded claim.  Hickson v. West, 11 Vet. 
App. 374 (1999).  That rule is not absolute, however, and the 
presumption of credibility does not apply if the evidence is 
inherently incredible or is beyond the competence of the 
person making the statement.  See King v. Brown, 5 Vet. App. 
19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Board notes that these two physicians' statements were 
submitted directly to the RO by the veteran and appear to 
have been generated by the two physicians at the request of 
the veteran.  It also appears that the two physicians did not 
have actual knowledge of treatment back to 1945 by Dr. K.S. 
and may have relied on the veteran's representations 
concerning such treatment .

With respect to the October 1990 statement of R.S., in August 
1994 the RO contacted R. S. regarding the availability of his 
father's medical records back to 1945.  At that time R. S. 
stated that, contrary to the veteran's assertions, his 
father's medical records had not been impounded, and that he 
had the veteran's treatment records back to 1964.  He also 
stated that his father began seeing the veteran as a new 
patient in 1964.

The veteran then revised his earlier statement concerning 
treatment by K.S. back to 1945 and reported that he had been 
treated by another physician, Dr. W.S., prior to 1964, but 
that that physician was deceased.  Still later, in October 
1996, the veteran once again reported that he had received a 
complete physical examination by Dr. K.S. in 1945 and that a 
peptic ulcer and chronic bronchitis had been identified.

The information provided by R. S. in August 1994 that his 
father did not begin treating the veteran until 1964, which 
was based on his review of his father's treatment records, 
effectively rebuts his previous statement, which may have 
been based on the recollections of the veteran, that his 
father had treated the veteran for peptic ulcer disease since 
1945.  Since the statement made by Dr. R.S. in October 1990 
that the veteran had been treated for peptic ulcer disease by 
his father since 1945 was not based on direct knowledge but 
evidently on statements made by the veteran, the October 1990 
statement is beyond the competence of Dr. R.S.  Cf. Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [ a medical diagnosis "can 
be no better than the facts alleged by the appellant."] 

Similarly, the assertion made by Dr. R. H. in February 1991 
that he "believed" that the veteran had received treatment 
from Dr. K. S. for bronchitis since 1945 is also beyond Dr. 
H.'s competence.  See Jones v. West, 12 Vet. App. 383 (1999) 
(the presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false).  Dr. H. indicated that he 
himself has not started treating the veteran until 1984 and 
did not indicate that he had personal knowledge of the 
veteran's prior medical treatment.  As with Dr. R.S., it 
appears that Dr. H. based his statement on flawed information 
provided to him by the veteran rather than based any personal 
knowledge of such alleged earlier medical treatment or a 
review of  medical treatment records.

Because the evidence provided by R. S., M. D., and R. H., M. 
D. as to treatment of the veteran by Dr. K.S. starting in 
1945 is beyond their competence, the veteran's claims for 
service connection for peptic ulcer disease are not supported 
by medical evidence showing that the disorders are related to 
an in-service disease or injury, including a disease or 
injury that became manifest during the one-year presumptive 
period following his separation from service.

The veteran has also stated that physicians have told him 
that service connection should be granted for his ulcer 
disease and bronchitis.  However, the Court has held that the 
appellant's accounts of statements made to him by physicians 
cannot render the claim well grounded. The connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

For the reasons and bases discussed above, the Board has 
determined that the claims of entitlement to service 
connection for peptic ulcer disease and chronic bronchitis 
are not well grounded.  In essence, there is no evidence of 
in-service incurrence of such disease (to include during the 
statutory presumptive period after service) and there is no 
medical nexus evidence which serves to link current diagnoses 
of such disabilities to any incident during service.  Service 
connection is accordingly denied for both claimed 
disabilities.

Additional comments

If a veteran fails to submit evidence showing that his claim 
is well grounded, VA is under no duty to assist him in any 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In this case, 
the veteran has not reported the existence of any evidence 
showing a relationship between the gastrointestinal symptoms 
documented in his service medical records and the onset of 
ulcer disease in 1949.  

One of the bases for the Court's September 1997 remand was to 
search the service department records in order to obtain the 
records of treatment claimed by the veteran.  The RO 
requested the records from the NPRC, but none could be 
located.  The Board notes that the NPRC reported that the 
specific dates of treatment were needed in order to obtain 
the records from the Fitzsimmons General Hospital, and that 
in the veteran's numerous statements he has never provided 
any specific dates of treatment and the general time periods 
in which he claimed to have received treatment have varied.  
The Board finds, therefore, that an additional search to 
obtain the claimed records is not warranted.

The Board also finds that the veteran has not indicated the 
existence of any other evidence that, if obtained, would make 
his claim well grounded.  


3.  Entitlement to an increased (compensable) disability 
rating for the residuals of malaria.

4.  Entitlement to an increased disability rating for 
hemorrhoids.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

It is the Board's responsibility to evaluate the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The Board initially finds that the veteran's claims for 
increased ratings are well grounded within the meaning of the 
statutes and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board concludes that all relevant evidence has been obtained 
for determining the merits of the veteran's claims and that 
VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Malaria

Subsequent to the initiation of the veteran's claim for a 
compensable rating, the regulations pertaining to the 
evaluation of malaria were revised effective August 30, 1996.  
Schedule for Rating Disabilities; Systemic Diseases, 61 Fed. 
Reg. 39,875 (1996) (codified at 38 C.F.R. § 4.88b).  Because 
his claim was filed prior to the change in the regulations, 
he is entitled to the application of the version more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

According to the regulation in effect prior to August 1996, 
the disease was evaluated based on the dates and frequencies 
of recurrences and the severity of any significant residuals.  
Lay evidence could be used to establish the frequency of 
relapses or recurrences for only one year following the last 
medically confirmed relapse.  A minimum 10 percent rating 
applied if the disease had been recently active, with a 
relapse in the past year, or older cases with moderate 
disability.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1990).

The revised regulation shows that a 100 percent rating 
applies while the disease is active, and relapses of the 
disease must be confirmed by the presence of the malaria 
parasite in blood smears.  If the disease has become 
inactive, the residuals of the disease, such as liver or 
spleen damage, are rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).  

The medical evidence does not show that the veteran has had 
any relapses of malaria since the disease was initially 
diagnosed in February 1946.  Although he claims to have had 
relapses almost yearly, none of the medical evidence shows 
that he had malaria, either by clinical findings or 
diagnostic testing.  The VA examiner in December 1998 found 
that the medical evidence did not show that the veteran had 
any symptoms that would support a diagnosis of malaria, nor 
was the presence of the malaria parasite found as the result 
of diagnostic testing.  In addition, the examiner found, 
based on a physical examination and review of the medical 
evidence, that the veteran had no residuals of the disease 
that had occurred in 1946.  

Although the veteran may describe symptoms which he is 
experiencing, his self-diagnosis of such as malaria residuals 
is not competent medical evidence.  See Espiritu, supra.  The 
Board places greater weight on the December 1998 examination 
report, which appears to be consistent with the other medical 
evidence of record.  There is no probative evidence of record 
which indicates that the veteran current has malaria 
residuals or has had malaria residuals for many decades.  
Because the required residuals are not shown, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable disability rating for malaria 
under either the former or the current schedular criteria.

Hemorrhoids

Diagnostic Code 7336 for external or internal hemorrhoids 
provides a maximum 20 percent rating if the disorder is 
manifested by persistent bleeding with secondary anemia, or 
with fissures.  A 10 percent rating applies if the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
The disorder is noncompensable if mild.  38 C.F.R. § 4.114.

The Board has reviewed the evidence of record and finds that 
a rating in excess of 10 percent for hemorrhoids is not 
warranted.  Although the veteran claimed to have received 
treatment for hemorrhoids from his private physician, the 
records provided by the physician show treatment for other 
disorders, not hemorrhoids.  The available evidence shows 
that he has complained of continuing problems with 
hemorrhoids, for which he uses over the counter medication.  
Examination in November 1990 revealed hemorrhoidal tags, and 
examination in December 1998 showed anal crypts.  

A disability rating in excess of 10 percent requires evidence 
showing that the hemorrhoids are manifested by persistent 
bleeding with secondary anemia, or fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  None of the medical evidence 
indicates, nor does the veteran claim, that his hemorrhoids 
are manifested by fissures.  

Although an examiner noted that the veteran had guaiac 
positive stool in November 1990, there have been no recent 
reports of persistent bleeding due to hemorrhoids, and no 
blood was found on examination in December 1998.  The veteran 
reported bleeding only once a month.  Treatment records do 
show that the veteran had blood in his stools on a number of 
occasions, and that he was found to be anemic due to the loss 
of blood, but the medical evidence, reported on page 9 above, 
further shows that such bleeding was caused by an ulcer and 
erosive esophagitis, not hemorrhoids.  

For the reasons and bases expressed above, the Board 
concludes that the current  manifestations of hemorrhoids do 
not more nearly approximate the criteria for a 20 percent 
rating, and that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for hemorrhoids.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, the RO has 
considered an extraschedular rating for the veteran's 
service-connected hemorrhoids, and therefore the matter is 
also before the Board for review.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence does not show that 
the veteran's service connected hemorrhoids have resulted in 
any hospitalizations since his separation from service.  The 
Board notes that the veteran retired from employment in 1972 
due to peptic ulcer disease.  The evidence does not otherwise 
show that hemorrhoids have caused marked interference with 
employment.  The Board finds, therefore, that entitlement to 
an extraschedular rating or remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.


ORDER

A well-grounded claim not having been presented, service 
connection for peptic ulcer disease is denied.

A well-grounded claim not having been presented, service 
connection for chronic bronchitis is denied.

An increased disability rating for malaria is denied.

An increased disability rating for hemorrhoids is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





